Order entered July 3, 2019




                                                In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-19-00454-CV

      SHAHRAM MOTLAGH D/B/A UNITED AUTO FINANCE GROUP, Appellant

                                                   V.

                       AUCTION CREDIT ENTERPRISES, LLC, Appellee

                         On Appeal from the 298th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-15-01381

                                              ORDER
           Before the Court is appellant’s July 2, 2019 motion to reset the deadline for its brief on
the merits. In the motion, appellant informs the Court that the reporter’s record filed on June 17,
2019 does not include the exhibits admitted at trial. We GRANT the motion as follows. We
ORDER Marcey Poeckes, Official Court Reporter for the 298th Judicial District Court, to file,
by July 15, 2019, a supplemental reporter’s record containing the exhibits admitted at trial.
           Appellant’s brief on the merits will be due within thirty days after the supplemental
reporter’s record is filed.
           We DIRECT the Clerk of this Court to send a copy of this order Ms. Poeckes and all
parties.
                                                         /s/   KEN MOLBERG
                                                               JUSTICE